             Case 2:19-cv-02043-TSZ Document 135 Filed 06/02/20 Page 1 of 1



 1

 2

 3

 4                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 5                                   AT SEATTLE

 6
       STATE OF WASHINGTON,
 7                           Plaintiff,
 8         v.                                         C19-2043 TSZ

 9     U.S. DEPARTMENT OF HOMELAND                    MINUTE ORDER
       SECURITY, et al.,
10
                             Defendants.
11

12        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
13
          (1)   Plaintiff’s motion for a preliminary injunction, docket no. 6, is STRICKEN
   without prejudice to refiling when Washington courts resume non-emergency in-person
14
   operations. See Washington Supreme Court’s Amended Third Revised and Extended
   Order Regarding Court Operations, No. 25700-B-626 (May 29, 2020) (available at
15
   www.courts.wa.gov).
16        (2)   The parties are DIRECTED to meet and confer and to file, on or before
   June 23, 2020, a Joint Status Report concerning the status of discovery and what, if any,
17 dates and deadlines the Court should set in this matter.

18          (3)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
19
            Dated this 2nd day of June, 2020.
20
                                                     William M. McCool
21                                                   Clerk

22                                                   s/Karen Dews
                                                     Deputy Clerk
23

     MINUTE ORDER - 1
